FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT


                                             No. 12-90162
 IN RE COMPLAINT OF
 JUDICIAL MISCONDUCT                            ORDER


                 Filed September 26, 2014

 Before: Alex Kozinski, Chief Judge, J. Clifford Wallace,
 Sidney R. Thomas, Richard A. Paez, Richard C. Tallman
and Richard R. Clifton, Circuit Judges, Ralph R. Beistline,
   Raner C. Collins and George H. King, Chief District
 Judges, and Susan Illston and Anthony W. Ishii, District
                          Judges


                          ORDER

   Pursuant to Article V of the Rules for Judicial-Conduct
and Judicial-Disability Proceedings under 28 U.S.C. § 352(c),
complainant has filed a petition for review of the order of the
Chief Judge entered on May 23, 2014, dismissing the
complaint against a district judge of this circuit. See In re
Complaint of Judicial Misconduct, 756 F.3d 1143 (9th Cir.
Jud. Council 2014).

    We have carefully reviewed the record and the authorities
cited by the Chief Judge in his order of dismissal. We
conclude there is no basis for overturning the order of
dismissal.
2      IN RE COMPLAINT OF JUDICIAL MISCONDUCT

    For the reasons stated by the Chief Judge and based upon
the controlling authority cited in support thereof, we affirm.



WALLACE, Senior Circuit Judge, concurring:

    Chief Judge Kozinski stated in his order that it “is the
JCUS Committee [on Financial Disclosure] that has
jurisdiction to review and approve these financial disclosure
reports.” I write separately to emphasize that 5 U.S.C.
§ 106(b)(1) provides that this JCUS Committee, as the body
designated by the Judicial Conference to review financial
disclosure reports, also signs the reports if the committee
determines that the judge’s submission is in compliance with
applicable laws and regulations. But even if the JCUS
Committee makes such a finding and signs a report, there
should be no misunderstanding that the Judicial Conduct and
Disability Act would still apply if a chief judge is presented
with evidence of misconduct with regard to a judge’s
financial disclosure requirements. In other words, a signing
or approval by the JCUS Committee does not restrict or bar
an inquiry into a judge’s financial disclosure report when a
complainant presents evidence of fraud or bad faith. Because
there was no evidence of such misconduct in this case, I agree
that we should affirm the decision of the Chief Judge.